Citation Nr: 1759459	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the disability rating for diabetes mellitus, type II, (diabetes) was properly reduced from 20 percent to 0 percent effective February 1, 2012.

2.  Entitlement to service connection for ischemic cardiomyopathy, to include as due to in-service exposure to herbicides.  

3.  Entitlement to service connection for a bilateral eye disability due to service-connected diabetes. 

4.  Entitlement to service connection for a bilateral kidney disability due to service-connected diabetes. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity due to service-connected diabetes.

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity due to service-connected diabetes.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity due to service-connected diabetes.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity due to service-connected diabetes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2011, November 2011, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The Veteran's March 2013 notice of disagreement (NOD) did not indicate disagreement with the RO's denial of service connection for peripheral neuropathy of the left upper extremity.  However, the RO issued another rating decision in September 2013 that denied service connection for peripheral neuropathy of the bilateral upper and lower extremities and the Veteran submitted a statement indicating there were more records available for his claims for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran submitted another claim in September 2015 and claimed entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The January 2017 statement of the case (SOC) addressed the issue of peripheral neuropathy of the left upper extremity.  The Veteran appealed all of the issues listed in the SOC.  The Board accepts jurisdiction of the claim for entitlement to service connection for peripheral neuropathy of the left upper extremity as the Veteran was led to believe that claim was on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009)

The issues of entitlement to service connection for ischemic cardiomyopathy, a bilateral eye disability, a kidney disability, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy or the left lower extremity, and peripheral neuropathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO assigned an initial rating of 20 percent for the service-connected diabetes, effective May 19, 2004.  

2.  In a March 2011 rating decision, the RO proposed to reduce the Veteran's rating for diabetes from 20 to 0 percent.  

3.  In a November 2011 decision, the RO reduced the Veteran's rating for diabetes to 0 percent, effective February 1, 2012.

4.  The Veteran's 20 percent rating had been in effect for more than five years at the time of the reduction.

5.  The preponderance of the evidence fails to establish that the RO's decision to reduce the Veteran's rating for diabetes complied with the applicable regulations. 

6. The Veteran has a current disability of bilateral tinnitus.

7. The Veteran was exposed to loud noise (acoustic trauma) while in service.

8. The Veteran's tinnitus is etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The reduction in the rating for service-connected diabetes from 20 percent to 0 percent effective February 1, 2012, was improper, and restoration of the 20 percent rating is warranted for the entire period on appeal.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  Resolving all reasonable doubt in the Veterans favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The restoration of the Veteran's 20 percent rating for diabetes and the grant of service connection for tinnitus constitute a complete grant of the benefits sought on appeal with respect to these issues.  As such, any defects with regard to VA's duty to notify and assist the Veteran with the development of his claims is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

II.  Rating Reduction

The Veteran claims error in a November 2011 rating decision that reduced the Veteran's compensation for his service-connected diabetes from 20 percent to 0 percent, effective February 1, 2012.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the Veteran's 20 percent disability rating for diabetes had been in effect for more than five years.  As a result, the protections under 38 C.F.R. § 3.344(a) and (b) apply. 

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of the veteran's life.  38 C.F.R. § 3.344(a).  Further, "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The Board finds that the reduction was improper and must be vacated.  The rating decision by the RO in October 2011 that reduced the Veteran's rating for diabetes failed to comply with the applicable regulations.  The March 2011 rating decision indicated that service connection for diabetes had been granted based on a questionable diagnosis of diabetes.  The RO explained that the evidence shows no limitations, symptoms, or treatment for diabetes, and therefore the Veteran does not meet the criteria for either a 10 or 20 percent rating.  However, the rating decision did not address whether the evidence clearly warrants the conclusion that sustained improvement has been demonstrated and will be sustained.  The November 2011 decision that implemented the proposed reduction reported treatment notes from September 2011 that indicated the Veteran had been incorrectly diagnosed with diabetes.  The Veteran testified at the hearing that one of his doctors has told him he will have diabetes for the rest of his life and another indicated he did not have diabetes.  The August 2016 supplemental statement of the case (SSOC) admitted that the evidence shows the Veteran does not a current diagnosis of diabetes or treatment and cited to a June 2016 VA examination report indicating the previous diagnosis was in error.  The RO decided not to sever service connection as there was a previous diagnosis.  

However, to warrant a reduction, it must be determined that an improvement in the disability level has actually occurred, and also that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of his life and work.  Brown, 5 Vet. App. at 420-21.  The regulations protect a Veteran against reduction in his or her disability rating except in cases where an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  For disability ratings that have continued for five or more years, the disability must show sustained improvement that will be maintained under the ordinary conditions of the veteran's life.  38 C.F.R. § 3.344(a).  Here, the RO did not address whether the Veteran's rating has improved and therefore, did not demonstrate by a preponderance of the evidence that a rating reduction is warranted.  See Brown, 5 Vet. App. at 413.  

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous."  See 38 C.F.R. § 3.105; see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The burden of proof in such cases is on the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Clear and unmistakable error is defined as "a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even assuming that the RO is correct in its belief that the previous grant of service connection was based on a questionable diagnosis, choosing to reduce the Veteran's rating instead of severing service connection deprives the Veteran of his due process rights.  

As the applicable regulations have not been sufficiently followed in the process of reducing the Veteran's rating, the Board must restore the Veteran's 20 percent rating for diabetes.  Schafrath, 1 Vet. App. at 595.  

III.  Service Connection

The Veteran seeks service connection for tinnitus.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is considered competent to identify a medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

At the outset, the Board finds that the Veteran has a current bilateral tinnitus disability.  The report from a June 2016 VA audiometric examination reflects a diagnosis of tinnitus.  Additionally, the Veteran is competent to state that he now has this disorder.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The Veteran's DD 214 indicates that he was a rifleman.  He reported to the June 2016 VA examiner that he was exposed to loud noises from large guns.  The Veteran testified at the April 2017 hearing that he was exposed to loud guns and explosions during his service in Vietnam.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of being a rifleman.  Based on this evidence, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed tinnitus is related to active service.  The June 2016 VA examiner concluded that the Veteran's tinnitus is not caused by his military noise exposure and a February 2012 audiology consult indicates that the Veteran's tinnitus began only a year before.  However, the Veteran has repeatedly stated that his tinnitus began in service and has continued until the present.  He asserted this to the June 2016 VA examiner and at the April 2017 hearing before the Board.  He testified that he experienced ringing in his ears after an explosion during a battle in Vietnam.  

The Veteran was exposed to explosions and loud guns in service.  The lay and medical evidence reflects that the Veteran now has bilateral tinnitus.  The lay evidence demonstrates that the tinnitus originated during active service and has continued to the present.  The Veteran's statements regarding onset and continuance of tinnitus symptoms are competent, credible and probative.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus began during active service, that is, was directly "incurred in" active service.  For these reasons, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Restoration of the 20 percent rating for service-connected diabetes is granted, subject to the law and regulations governing payment of monetary benefits.  

Service connection for bilateral tinnitus is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Veteran has claimed entitlement to service connection for ischemic cardiomyopathy, a bilateral eye disability, a kidney disability, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity,  peripheral neuropathy or the left lower extremity, and peripheral neuropathy of the right lower extremity.  Additional development is necessary 

Ischemic Cardiomyopathy

The Veteran claimed service connection for ischemic cardiomyopathy in November 2011.  At the hearing in April 2017, the Veteran testified that he believed his heart disability is directly related to service and his in-service exposure to herbicides.  A claim for service connection encompasses claims for all disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the June 2016 VA examiner's opinion narrowly addresses whether the Veteran meets the criteria for ischemic heart disease.  The VA examiner concluded this because there is no evidence of clinically significant ischemia or coronary revascularization.  The VA examiner did not address any other potential heart disabilities raised by the record.  Specifically, the Veteran's treatment notes indicate a history of heart disabilities.  A treatment note from August 2004 indicates that the Veteran was taking medication to regulate his heart rate.  Notes from September and October 2012 reflect a past history of heart attack and also treatment for complaints of heart palpitations.  Subsequent treatment notes report that the Veteran has heart disease and had two previous heart attacks.  As such, the VA examiner's narrow answer addressing ischemic cardiomyopathy does not address the heart disorders reasonably raised by the record.  

Eye Disability

The Veteran claimed service connection for a bilateral eye condition.  In July 2016, a VA examiner evaluated the Veteran's claim.  The VA examiner diagnosed the Veteran with cataracts, dry eye, and suspected glaucoma.  The VA examiner reported that the Veteran has good vision and healthy eyes.  The VA examiner opined that the Veteran has bilateral, mild, age related cataracts, but that these are not related to his diabetes mellitus.  Further, the VA examiner opined that the Veteran has no ocular manifestations of diabetes.  However, the VA examiner's opinion that the Veteran's age related cataracts are not related to his diabetes does not answer whether they have been aggravated by the Veteran's service-connected diabetes.  An answer as to whether there has been a permanent increase in the severity of the disability that is beyond natural progression of the disease is necessary to resolve the Veteran's claim.  

Neuropathy

The Veteran claimed entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The February 2016 VA examiner opined that the Veteran's neuropathy of the upper and lower extremities is less likely than not due to or a result of his diabetes because the Veteran does not have diabetic neuropathy.  The VA examiner explained that the Veteran has either upper and lower peripheral neuropathy or chronic weakness greater on the right than left side, residual of the Veteran's cerebrovascular accident which occurred in May 2009.  While the VA examiner concluded that the Veteran does not have diabetic neuropathy, he did not explain why the Veteran's upper and lower extremity peripheral neuropathy was not caused or aggravated by the Veteran's service-connected diabetes.  

Kidney Disability

The Veteran claimed entitlement to service connection for a bilateral kidney disability.  It does not appear that the Veteran was scheduled for a VA examination to evaluate this issue.  The VA treatment records from August 2016 indicate that the Veteran has chronic kidney disease, stage 3.  Another treatment note from August 2016 indicates the Veteran has mild kidney dysfunction.  The Veteran asserted at the hearing that his kidney disability is related to his service-connected diabetes.  As there is evidence the Veteran's current kidney condition may be related to his service, a VA examination is appropriate.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed heart disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.  The examiner should then:

(a)  Provide a specific diagnosis for any heart disability, including addressing evidence from the treatment notes indicating a past history of heart attacks.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed heart disability originated during, or is etiologically related to, active duty service.

(c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed heart disability originated during, or is etiologically related to, active duty service.  The VA examiner should specifically address the Veteran's contentions that his heart disability is due to his conceded in-service exposure to herbicides.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his claimed bilateral eye disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.  The examiner should then:

(a)  Provide a specific diagnosis for any current eye disability. 

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed eye disability was caused or aggravated by the Veteran's service-connected diabetes.    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed peripheral neuropathy of the bilateral upper and lower extremities.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.  The examiner should then:

(a)  Provide a specific diagnosis for any current peripheral neuropathy disability of the upper or lower extremities. 

(c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed peripheral neuropathy originated during, or is etiologically related to, active duty service.

(c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed peripheral neuropathy of the extremities was caused or aggravated by the Veteran's service-connected diabetes.    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed kidney disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.  The examiner should then:

(a)  Provide a specific diagnosis for any current kidney disability. 

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed kidney disability was caused or aggravated by the Veteran's service-connected diabetes.    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  









	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


